COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00163-CV


JOHN DIAZ AND REBECCA DIAZ                                          APPELLANTS

                                         V.

DAAZ PROPERTIES, LLC                                                    APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-007618-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On September 5, 2014, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellants’ brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: WALKER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: October 2, 2014




                                    2